Citation Nr: 0630307	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-40 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for ulnar neuritis of 
the left elbow.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for folliculitis.

4.  Entitlement to service connection for residuals of 
removal of the gallbladder.

5.  Entitlement to service connection for presbyopia, myopia, 
or a visual disorder.

6.  Entitlement to service connection for chronic fatigue 
syndrome (CFS) to include sleep disorder and memory loss as 
due to undiagnosed illness.

7.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

8.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hiatal hernia with 
gastroesophageal reflux disease (GERD)
9.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and from October 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2004, April 2004, February 2005, and August 2005 
rating decisions of the RO.  Regarding the two increased 
rating claims herein, the veteran is contesting the initial 
ratings assigned.

In July 2006, the veteran testified at a hearing before the 
undersigned at the RO.  He waived initial RO consideration of 
the new evidence submitted at his travel Board hearing.  
38 C.F.R. § 20.1304 (c) (2006).  

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Ulnar neuritis of the left elbow is not shown to be 
related to the veteran's active duty service.

2.  Emphysema is not shown to be related to the veteran's 
active duty service.

3.  Folliculitis is not shown to be related to the veteran's 
active duty service.

4.  Residuals of the removal of the gallbladder are not shown 
to be related to the veteran's active duty service or to have 
been caused or aggravated by his service-connected hiatal 
hernia with GERD.

5.  There is no visual disorder for which service connection 
can be granted that is shown to be related to the veteran's 
active duty service. 

6.  The veteran is not shown to be suffering from CFS and or 
sleep disorder and memory loss.

7.  The veteran's PTSD is manifested by no more than a global 
assessment of functioning (GAF) score of between 51 and 60 as 
well as difficulty establishing effective relationships, 
chronic depression, persistent anxiety, nightmares, and 
flashbacks throughout the appeal period.  

8.  The veteran's hiatal hernia with GERD is manifested by no 
more than some heartburn and more frequent bowel movements 
without the need for medical treatment or medication.  


CONCLUSIONS OF LAW

1.  Ulnar neuritis of the left elbow was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  Emphysema was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Folliculitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  Residuals of the removal of the gallbladder were not 
incurred in or aggravated by the veteran's active duty 
service, and are not proximately due to or the result of the 
veteran's service-connected hiatal hernia with GERD.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2006).

5.  Presbyopia, myopia, and/or a visual disorder were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

6.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for CFS 
to include sleep disorder and memory loss have not been met. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

7.  The criteria for entitlement to a disability evaluation 
of 50 percent, but no higher, for the veteran's service-
connected PTSD have been met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).

8.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
hiatal hernia with GERD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in October 2003, May 2005, June 2005, and March 
2006 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also advised the veteran to identify any additional 
information that he felt would support his claim and to 
submit any relevant information in his possession.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  
Furthermore, in the March 2006 letter, the RO advised the 
veteran of effective dates and disability ratings as 
applicable to his claims.  See Dingess/Hartman, supra.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are private and VA medical records.  The veteran was also 
afforded several VA medical examinations relevant to the 
issues on appeal.  The record does not reflect that any 
further assistance is required with respect to the issues 
decided herein.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. At 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Ulnar neuritis of the left elbow

The service medical records are silent as to ulnar neuritis 
of the left elbow.  Indeed, when the veteran filed his 
initial claim for compensation in September 2003, he alleged 
entitlement to service connection for circulation problems of 
the back, arms, legs, and shoulders.  

On December 2003 VA neurologic examination, when asked to 
describe his "circulatory problems," the veteran indicated 
that the fifth digit and medial forearm were numb at times.  
On examination, the examiner noted tenderness to palpation of 
the left ulnar nerve.  The examiner diagnosed ulnar neuritis 
originating at the left elbow.  

On December 2003 CFS examination, the veteran stated that his 
ulnar nerve symptoms manifested six months prior.

To the extent that the veteran believes that his ulnar 
neuritis of the left elbow is related to service, the Board 
cannot credit that opinion.  The veteran is not shown to be a 
medical professional and for that reason, he is not competent 
to render medical opinions upon which the Board may rely.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Because ulnar neuritis of the left elbow was not found in 
service and had its onset several years thereafter, service 
connection for ulnar neuritis of the left elbow must be 
denied.  38 C.F.R. § 3.303.  The Board observes that the 
record contains no competent medical evidence of a nexus 
between the veteran's ulnar neuritis of the left elbow and 
service.  Absent such a showing, service connection for ulnar 
neuritis of the left elbow cannot be granted.  Id.  

The Board notes that there is no need to remand this issue to 
the RO for an additional examination even though the VA 
examiner did not have access to the claims file and did not 
provide as opinion as to the etiology of the veteran's ulnar 
neuritis of the left elbow.  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  

Because there is no demonstrated factual basis to relate the 
veteran's ulnar neuritis of the left elbow to service, a 
medical opinion regarding whether the veteran's ulnar 
neuritis of the left elbow is directly related to service 
would be of no value in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

In this instance, the preponderance of the evidence is 
against the veteran's claim because there is absolutely no 
evidence in his favor.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

Emphysema

The service medical records reflect an incident of chest pain 
in March 1986.  In August 2005, the veteran underwent a VA 
respiratory examination.  Pursuant to the examination, the 
examiner diagnosed biapical and right lower lobe paraseptal 
emphysema as well as tobacco abuse.  The examiner opined that 
the veteran's emphysema was most likely related to his 
history of smoking.  The examiner asserted that he could not 
state that the incident of shortness of breath and chest pain 
in 1986 represented the onset of emphysema without resorting 
to speculation.  The most likely cause of the veteran's 
emphysema, according to the examiner, was his history of 
tobacco abuse.  In the examination report, the examiner 
indicated that he had reviewed the record.

During his July 2006 hearing, the veteran indicated that he 
began experiencing problems breathing after being stationed 
in Kuwait during the Gulf War, where he was exposed to 
"intense" smoke from burning oil wells.

As explained above, the veteran is not competent to render 
medical opinions upon which the Board may rely, and his 
assertions regarding a link between his current emphysema and 
service in Kuwait cannot be credited.  Espiritu, supra.  The 
competent medical evidence reflects no specific nexus between 
the veteran's emphysema and service, but does contain 
competent medical evidence that emphysema is not related to 
service; as such, service connection for emphysema is denied.  
38 C.F.R. § 3.303.

The Board notes that on July 22, 1998, the Internal Revenue 
Service Restructuring and Reform Act was enacted.  That law 
added 38 U.S.C.A. § 1103 (West 2002), which prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.

By its terms, 38 U.S.C.A. § 1103 is applicable only to claims 
filed after June 9, 1998.  See also 38 C.F.R. § 3.300 (2006).  
In this case, the veteran filed his claim after that date.  
Under the applicable law and regulations, therefore, his 
claim, so far as it is related to the use of tobacco products 
in service, must be denied as a mater of law.  38 U.S.C.A. § 
1103; 38 C.F.R. § 3.300.

In this instance, the preponderance of the evidence is 
against the veteran's claim because there is absolutely no 
evidence in its favor.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

Folliculitis

The service medical records make no reference to a diagnosis 
of folliculitis or to complaints thereof.  Post-service 
medical records, however, do reflect that the veteran suffers 
from folliculitis.  On December 2003 VA dermatologic 
examination, after providing an equivocal account of the 
condition, the veteran essentially denied the condition in 
service.  Rather, according to him, folliculitis presented as 
a problem after service.  The December 2003 VA examiner 
diagnosed folliculitis.  The examiner asserted that contrary 
to the veteran's assertions, his folliculitis was not caused 
by heat rash suffered in service.

Because the competent evidence indicates that folliculitis 
did not have its onset in service but, rather, thereafter, 
service connection for folliculitis cannot be granted.  
38 C.F.R. § 3.303.  Furthermore, the Board cannot grant 
service connection for folliculitis based on the veteran's 
apparent opinion that heat rash caused the condition.  
Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no competent 
evidence in its favor.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

Residuals of the removal of the gallbladder

The veteran underwent a cholecystectomy, namely the surgical 
removal of the gallbladder, in 2002.  In December 2003, the 
veteran was afforded a VA medical examination in connection 
with this claim.  In the examination report, the examiner 
enumerated certain residuals of the veteran's gallbladder 
removal surgery.  The examiner opined, however, that the 
veteran's cholecystectomy and residuals thereof had nothing 
to do with service or with the veteran's service-connected 
hiatal hernia with GERD.

Due to the VA examiner's opinion, service connection for 
residuals of the removal of the gallbladder cannot be granted 
on a direct basis.  38 C.F.R. § 3.303.  The Board emphasizes 
that the veteran's cholecystectomy took place in 2002, many 
years after separation from service.  Moreover, service 
connection for the veteran's disability cannot be granted on 
a secondary basis, as the VA examiner explained that the 
veteran's claimed disability was unrelated to the service-
connected hiatal hernia with GERD.  38 C.F.R. § 3.310.
Because there is no competent medical evidence of a link 
between the veteran's residuals of the removal of the 
gallbladder and service or a service-connected disability and 
there is competent medical evidence against such a link, the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Presbyopia, myopia, or a visual disorder

The veteran was afforded a VA eye examination in December 
2003.  In the examination report, the examiner noted an 
incident in which the veteran felt some scratchiness in the 
eyes after a sandstorm in the Persian Gulf.  The examiner 
indicated, however, that there were no residuals of this 
incident.  The examiner diagnosed congenital myopia, 
bilateral presbyopia due to the normal aging process, and 
arcus lipoides in both eyes that was likely due to elevated 
cholesterol levels.  

Of the currently diagnosed disorders of the eyes, two are not 
subject to service connection.  Indeed, the regulations 
prohibit service connection for myopia and presbyopia.  
38 C.F.R. § 3.303(c).  Regarding bilateral arcus lipoides, 
these are due to the veteran's cholesterol levels, and have 
not been said to be related to service in any way.  As such, 
service connection for this disorder cannot be granted.  
38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

CFS to include sleep disorder and memory loss

In December 2003, the veteran was examined pursuant to his 
claim of entitlement to service connection for CFS.  In the 
examination report, the examiner indicated that he was unable 
to identify any fatigue because the veteran did not seem to 
miss work, performed a physically demanding job, and appeared 
to sleep reasonably well.  There were no fevers or 
lymphadenopathy issues.  As well, there were no recurrent 
upper respiratory infections.  Thus, the examiner was unable 
to diagnose CFS.  Later that month, the examiner received 
results of blood analyses that were ordered.  These were 
within normal limits.  

At his July 2006 hearing, the veteran testified regarding 
sleep problems and CFS but did not mention memory loss.  In 
any event, because the veteran is not competent to provide 
medical diagnoses and opinions upon which the Board may rely, 
the Board will look at the competent medical evidence in 
rendering its decision on this issue.  See Espiritu, supra.  

The veteran is not shown to be suffering from CFS to include 
sleep disorder and memory loss.  As such, service connection 
for the claimed disability cannot be granted under any theory 
of entitlement.  38 C.F.R. §§ 3.303, 3.317; Gilpin, supra; 
Degmetich, supra.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD 

The veteran's service-connected PTSD has been rated 30 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, read as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

On December 2003 VA PTSD examination, the veteran reported 
depression, anger, lack of motivation, poor concentration, 
fear of the future, but no suicidal ideation.  The veteran 
complained of nightmares, flashbacks, anxiety, avoidance of 
social interaction, hypervigilance, and sleep problems.  The 
examiner described logical thought processes, slight 
dysphoria and anxiety, a somewhat restricted affect, and a 
degree of paranoia.  Cognitively, the veteran was alert and 
oriented in all spheres.  His concentration was sustained 
with mild prompting, and his memory was good.  His 
abstractions were full and integrated.  Judgment and insight 
were fair.  The examiner determined that the veteran was 
competent to handle VA funds.  Furthermore, the examiner 
asserted that the veteran was not a danger to himself or 
others.  The veteran was fully and gainfully employed.  The 
examiner diagnosed PTSD and assessed a GAF score of 51.

In February 2005, a GAF score of 60 was assigned.  At that 
time, symptoms included major depression, but the veteran was 
said to be responding well to antidepressant medication.  

In May 2005, the veteran's GAF score was assessed as a 51.  
The progress note indicated that the veteran was experiencing 
nightmares and flashbacks and that he was sad and anxious.

In August 2005, the veteran's GAF score was assessed as 52.  
Te veteran reported nightmares of dead bodies as well as 
flashbacks.  He worked 50 hours a week but reportedly slept 
only three hours a night.  

During his July 2006 hearing, the veteran reported nightmares 
and that he was "not feeling good."  He indicated that he 
worked full time but at times took a few days off to rest.  

In reviewing the veteran's PTSD symptomatology, the Board 
concludes that a 50 percent evaluation is warranted.  The 
veteran's GAF score has hovered between 51 and 60, 
representative of moderate symptoms, he has difficulty 
establishing effective relationships, suffers from 
depression, and experiences anxiety.  In the Board's view, 
these manifestations are consistent with an evaluation of 50 
percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 
percent evaluation is not warranted because the veteran is 
able to maintain full-time employment and handle his VA funds 
independently.  Moreover, he does not suffer from such 
symptoms as near continuous panic, impaired impulse control, 
spatial disorientation, neglect of personal appearance, 
suicidal ideation, obsessional symptoms, and other 
manifestations associated with a 70 percent disability 
evaluation for PTSD.  Thus, a 70 percent evaluation for PTSD 
is denied.  Id.

The veteran's PTSD symptoms appear to have remained 
relatively constant over the appellate period, and a staged 
rating is not necessary in this instance.  Id.; Fenderson, 
supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Hiatal hernia with GERD 

The veteran's service-connected hiatal hernia with GERD has 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 7346.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7346 (hiatal hernia), a 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent disability rating 
is warranted for persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 
30 percent evaluation, though of less severity.  Id.

On December 2003 VA stomach examination, the veteran denied 
seeking current treatment for digestive symptomatology 
although he was fully insured by virtue of his employment 
with a large company.  The veteran took no medication for his 
gastrointestinal complaints.  The veteran complained of 
heartburn and increased bowel movements.  The examiner 
observed that the veteran's abdomen was not tender to 
palpation, that there was no organomegaly, and that bowel 
sounds were normal.  

The foregoing symptomatology does not rise of the level 
necessary for an evaluation of 30 percent under Diagnostic 
Code 7346.  The record is silent as to such symptoms as 
recurrent epigastric distress with dysphagia or pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain and productive of considerable impairment of health.  
Indeed, the veteran does not seek medical treatment for this 
service-connected condition and takes no medication for 
treatment of it.  Absent any of the symptoms contemplated in 
a 30 percent evaluation under Diagnostic Code 7346, an 
evaluation of 30 percent for the veteran's service-connected 
hiatal hernia with GERD is denied.  Id.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for ulnar neuritis of the left elbow is 
denied.

Service connection for emphysema is denied.

Service connection for folliculitis is denied.

Service connection for residuals of the removal of the 
gallbladder is denied.

Service connection for presbyopia, myopia, and/or a visual 
disorder is denied.

Service connection for CFS with memory loss and sleep 
disorder is denied.

An evaluation of 50 percent, but not greater, for PTSD is 
granted, subject to the law and regulations governing the 
payment of veterans' benefits.

An evaluation in excess of 10 percent for hiatal hernia with 
GERD is denied.


REMAND

A remand to the RO concerning the issue of entitlement to 
service connection for headaches is necessary as outstanding 
private medical records must be associated with the claims 
file.  As well, a VA examination is necessary in order to 
determine whether the veteran's headaches were caused by or 
aggravated by service.

A July 2006 VA progress note reflects outstanding private 
medical records pertinent to the veteran's claim of 
entitlement to service connection for headaches.  After 
contacting the veteran for clarification regarding private 
treatment for headaches, and after obtaining the necessary 
release, VA must make reasonable efforts to obtain the 
identified records.

Furthermore, the Board observes that the veteran complained 
of headaches on separation in May 1987, on entry in September 
1990, and on separation in May 1991.  In July 2006, a VA 
examiner noted headaches that began to occur 15 years prior.  
Due to the foregoing, is appears that there is a reasonable 
possibility that headaches are either directly related to 
service or to have been aggravated thereby.  The Board, 
however, is not competent to make such determinations.  Thus, 
a VA medical examination and opinion is necessary regarding 
the etiology of the veteran's headaches as instructed below.

Of course, the RO must associate all Omaha VA Medical Center 
(MC) records dated from July 27, 2006 to the present with the 
claims file.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Omaha VAMC clinical records dated from 
July 27, 2006 to the present.

2.  Ask the veteran where he is or has 
been receiving private medical treatment 
for headaches.  After receiving the 
veteran's response along with the 
requisite release, make reasonable efforts 
to secure the identified medical records.

3.  Schedule a VA medical examination to 
determine the etiology of the veteran's 
headaches.  The examiner is asked to opine 
regarding whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood) that the veteran's headaches 
are directly related to either of the 
veteran's two periods of service.  If the 
veteran's headaches are determined to have 
preexisted either or both periods of 
service, the examiner should offer an 
opinion as to whether it is "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood) that the veteran's headaches 
increased in severity during service that 
is beyond the expected course of the 
disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

4.  Finally, following completion of the 
requested development, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


